Case: 20-41442   Doc# 73   Filed: 12/01/20   Entered: 12/01/20 17:08:09   Page 1 of
                                        27
Case: 20-41442   Doc# 73   Filed: 12/01/20   Entered: 12/01/20 17:08:09   Page 2 of
                                        27
Case: 20-41442   Doc# 73   Filed: 12/01/20   Entered: 12/01/20 17:08:09   Page 3 of
                                        27
Case: 20-41442   Doc# 73   Filed: 12/01/20   Entered: 12/01/20 17:08:09   Page 4 of
                                        27
Case: 20-41442   Doc# 73   Filed: 12/01/20   Entered: 12/01/20 17:08:09   Page 5 of
                                        27
Case: 20-41442   Doc# 73   Filed: 12/01/20   Entered: 12/01/20 17:08:09   Page 6 of
                                        27
Case: 20-41442   Doc# 73   Filed: 12/01/20   Entered: 12/01/20 17:08:09   Page 7 of
                                        27
Case: 20-41442   Doc# 73   Filed: 12/01/20   Entered: 12/01/20 17:08:09   Page 8 of
                                        27
Case: 20-41442   Doc# 73   Filed: 12/01/20   Entered: 12/01/20 17:08:09   Page 9 of
                                        27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 10 of
                                         27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 11 of
                                         27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 12 of
                                         27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 13 of
                                         27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 14 of
                                         27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 15 of
                                         27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 16 of
                                         27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 17 of
                                         27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 18 of
                                         27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 19 of
                                         27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 20 of
                                         27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 21 of
                                         27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 22 of
                                         27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 23 of
                                         27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 24 of
                                         27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 25 of
                                         27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 26 of
                                         27
Case: 20-41442   Doc# 73   Filed: 12/01/20 Entered: 12/01/20 17:08:09   Page 27 of
                                         27
